Title: To Thomas Jefferson from Edmund Read, 24 April 1781
From: Read, Edmund
To: Jefferson, Thomas


Port Royal [Caroline co.], 24 Apr. 1781. Returned here two days ago “with my Troop from Potowmack River.” The enemy’s ships have all gone down, but “Since my leaving Boyd’s Hole a Small boat came up and Burnt down the Houses there, except the Ware Houses.” On account of “the Rapid Depresiation of our Money,” has never been able to obtain the boots for his troop for which TJ gave him a warrant in February; has now “agreed with a man to make me the thirty five Pair for five hundred & fifty Pounds a Pair, the lowest Price they can be had for”; to pay for these will require an additional £8,750. Encloses two letters, “one from Colo. Davies to Maj. Hunter, the Other from Mr. Simpson. The former Could not be Cumplyed with, Maj. Hunter not having Hands to Carry on that Business.” Read then applied to Simpson to do the work required; his answer is the letter enclosed. These repairs are of the utmost necessity to enable Read’s troop to take the field, there being “Scearse a Well back” among his horses. Desires TJ to assure Simpson he will be promptly and fully paid; otherwise Read will find it impossible to move from here.

